Citation Nr: 0814862	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of asbestos exposure and if so, whether the 
reopened claim should be granted.

2.  Entitlement to an initial rating in excess of 10 percent 
prior to September 1, 2005, and in excess of 20 percent from 
September 1, 2005, for right sacroiliitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from November 1983 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, and a January 2004 rating decision of the VA RO in 
Providence, Rhode Island.  

On his April 2005 VA Form 9, the veteran requested a Board 
hearing at the RO.  In November 2005 correspondence, however, 
he indicated that he wised to withdraw his request for a 
hearing before the Board.  Thus, his request for a hearing 
before a member of the Board is considered withdrawn.  See 38 
C.F.R. § 20.704 (2007).  

In a July 2006 rating decision, the Providence RO increased 
the rating for the right sacroiliitis to 20 percent, 
effective September 1, 2005.  This did not satisfy the 
veteran's appeal.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In the January 2004 rating decision on appeal, the Statement 
of the Case, and the Supplemental Statement of the Case, the 
RO has adequately informed the veteran of the basis for the 
prior denial of his claim for service connection for 
residuals of asbestos exposure and the type of evidence that 
is needed to reopen the claim.  However, on no occasion has 
the RO sent the veteran a letter informing him of the 
evidence that he is to provide and the evidence that VA will 
attempt to obtain on his behalf.  Accordingly, the Board 
concludes that the veteran has not provided VCAA-compliant 
notice.

With respect to the evaluation of the veteran's right 
sacroiliitis, the record reflects that he was last afforded a 
VA examination of this disability in December 2006.  The 
Board finds that the examination report is inadequate for 
rating purposes because the examiner failed to address all 
pertinent disability factors, to include the extent of 
functional impairment on repeated use and during flare-ups, 
and the extent of functional impairment due to pain, weakened 
movement, incoordination and excess fatigability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

In addition, a January 2008 prescription form reflects a 
diagnosis of LBS (low back syndrome) and a request to the 
physical therapy department to evaluate and treat the 
veteran.  The Board observes that this indicates a worsening 
of the veteran's disability.  

Finally, the record reflects that the veteran has not been 
provided appropriate notice with respect to the disability-
rating or effective-date element of this claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson.

2.  The RO or AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, it 
should associate with the claims folders a 
copy of any pertinent VA outpatient 
records for the period since July 2007.

3.  Then, the RO or AMC should afford the 
veteran a VA examination to determine the 
current extent of functional impairment 
due to his right sacroiliitis.  The claims 
folders must be made available to and 
reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting range of motion, 
the examiner should identify any excursion 
of motion accompanied by pain.  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups).  If feasible, the examiner 
should assess any additional functional 
impairment during flare-ups, on repeated 
use or due to incoordination, weakened 
movement, and/or excess fatigability in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should indicate whether the 
right sacroiliitis is productive of any 
neurological impairment in either lower 
extremity.  The examiner should identify 
any reflex changes, characteristic pain, 
and muscle spasm, and should provide an 
opinion concerning the degree of severity 
of any radicular symptomatology.  The 
examiner should assess the frequency and 
duration of any episodes of intervertebral 
disc syndrome, and in particular should 
assess the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

To the extent possible, the examiner 
should distinguish the manifestations of 
the right sacroiliitis from those of any 
non service-connected disability.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right sacroiliitis on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


